\OOO\]O\Lh-PL).)N)-l

NI\)NNNNNNl\)r-*»-‘)--)-‘>-r-l»-»-»-\»-
OQ`JO\Lh-I>LJJN*-‘O\OOO\]O\Ul-PWNF-‘O

Case 4:18-cV-01044-HSG Document 138 Filed 04/09/19 Page 1 of 2

James C. Pistorino (SBN 226496)
james@dparrishlaw.com

Parrish Law Offices

224 Lexington Dr.

Menlo Park, CA 94025

Telephone: (650) 400-0043

Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
NOR'I`HERN DISTRICT OF CALIFORNIA

DORIS A. KAELIN, as trustee for the estate ) Case Number: 4:18-cv-01044-HSG-JCS
of TECHSHOP, INC., )
) TECHSHOP’S MOTION IN LIMINE #3,
Plaintiff, ) RE: MAKER NEXUS
)
vs. ) Hearing Date: April 30, 2019, 3:OOpm
) Pretrial Conference April 30, 2019, 3:00pm
DAN RASURE, et al. ) Trial: June 3, 2019 S:OOarn
) Judge: Hon. Haywood S. Gilliam, Jr.
Defendants. )

 

 

 

Plaintiff Doris A. Kalein, as trustee for the estate of TechShop, Inc. (hereinafter,
“TechShop”), in accordance with the Court’s Scheduling Order and Standing Civil Pretrial and
Trial Order, files this motion in limine to preclude Defendants from offering evidence related to
Maker Nexus.

By way of background, Maker Nexus is a non-profit organization formed after the close
of TechShop to develop a maker space and is a potential competitor of Defendants. Prior to
engagement in this case, counsel for Plaintiff was involved in the Maker Nexus effort but
resigned his position before being retained. Though comprised of several former TechShop
members, Maker Nexus has no interest in or relation to this case which is, of course, controlled
by the trustee. Nevertheless, throughout discovery, Defendants have posited that Maker Nexus is

somehow “behind” the trademark infringement allegations in this case.

Page 1 of 3

 

\DOO\IO\Ul-ldb)l\)*-*

NN\\)N[\JN[\JNN»-o)-)-»-»-»»-‘»_¢>-¢>-‘»-\
OQ\IO\Lh-I>WN'-‘O\COQ\!O\M-I>Wl\)¢-*O

Case 4:18-cV-01044-HSG Document 138 Filed 04/09/19 Page 2 of 2

Whatever Defendants’ allegations are with respect to Maker Nexus motives, etc., they
simply have nothing to do with the causes of action in this case. Accordingly, allowing evidence
of or Defendants’ irrelevant allegations with regard to Maker Nexus is likely to lead to
confusion, mistake, and a waste of time by the Court and the jurors.1 Thus, testimony/evidence

related to Maker Nexus should be excluded.

Respectfully submitted,

James C. Plstorino (SBN 226496)
james@dparrishlaw.com

Parn`sh Law Offlces

224 Lexin on Dr.

Menlo Par , CA 94025

Telephone: (65 0) 400-0043

Attorneys for Plaintiff

 

 

 

' A meet and confer covering the above was held on April 9, 2019,

Page 2 of 3

 

